Citation Nr: 1452111	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  12-22 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for leukemia, to include as due to exposure to ionizing radiation.

2.  Entitlement to service connection for thrombomegaly, to include as due to exposure to ionizing radiation. 

3.  Entitlement to service connection for marrow hypoplasia, to include as due to exposure to ionizing radiation.  

4.  Entitlement to service connection for a marrow disorder, to include pancytopenia, leukopenia and thrombocytopenia, to include as due to exposure to ionizing radiation and secondary to marrow hypoplasia.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1951 to September 1953.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi (jurisdiction has been transferred to the Winston-Salem RO).  In July 2013, the Board remanded the Veteran's claims for a Board Hearing, which was conducted.  

The Veteran testified at a November 2014 video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  The Board notes that at the November 2014 Board Hearing, the Veteran's representative was noted to be a representative with the North Carolina Department of Veterans Affairs.  The Veteran previously was represented by the North Carolina Department of Veterans Affairs, but changed his representation to the American Legion in June 2013.  The Board has confirmed that the Veteran's representative at the November 2014 Board Hearing additionally works for the American Legion, and as such, was there in that capacity at the November 2014 Board Hearing.  As such, any reference to the North Carolina Department of Veterans Affairs was harmless error and it is not prejudicial for the Board to proceed.   

With respect to the issues on appeal, pancytopenia is defined as "deficiency of all cellular elements of the blood" and the definition stated to "[s]ee also" leukopenia and thrombocytopenia.  See Dorland's Illustrated Medical Dictionary 1368 (32nd ed. 2012).  As such, the Board has recharacterized the issues of entitlement to service connection for pancytopenia, thrombocytopenia and leukopenia as noted above.     

Subsequent to the Statement of the Case (SOC) issued in June 2012, additional evidence was received in July 2012, accompanied by a waiver of local jurisdiction.  See July 2012 Veteran's Statement.  As such, the Board may consider this evidence in the first instance.    

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.  

The issue of entitlement to service connection for thyromegaly has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, on the December 2009 VA Form 21-526 (Veteran's Application for Compensation or Pension) and the accompanying cover page from the Veteran's representative, the condition of thyromegaly was listed.  The condition that was adjudicated by the RO, however, was thrombomegaly.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for marrow hypoplasia and a marrow disorder, to include pancytopenia, leukopenia and thrombocytopenia, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.





FINDINGS OF FACT

1.  On November 3, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his representative at the November 2014 Board Hearing that a withdrawal of his appeal for entitlement to service connection for leukemia was requested.

2.  The Veteran does not have a current diagnosis of thrombomegaly, and has not had such a disability at any time during the pendency of his claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for leukemia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for entitlement to service connection for thrombomegaly have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Leukemia

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2014).  In the present case, the Veteran and his authorized representative withdrew his appeal for entitlement to service connection for leukemia at the November 2014 Board Hearing and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it is dismissed.

II.  Thrombomegaly

VA's Duties to Notify and Assist

VA has a duty to notify and duty to assist a Veteran in the claims process.  

The Veteran was provided adequate notice with respect to the thrombomegaly claim in a February 2010 letter, prior to the December 2010 rating decision on appeal.  The Board notes that the February 2010 letter did not list thrombomegaly, but instead listed thyromegaly.  This letter, however, did provide notice regarding how to substantiate a service connection claim, as well as all other required Veterans Claims Assistance Act (VCAA) notice.  As the Veteran did in fact receive VCAA notice, the Board finds that VA has satisfied its duty to notify with respect to the Veteran's claim.  

The Veteran also provided testimony at a November 2014 hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the issue on appeal was stated at the beginning of the hearing and the VLJ discussed the requirements of direct service connection.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014), nor has either identified any prejudice in the conduct of the Board hearing.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  The Veteran's service treatment records were associated with the Veteran's claims file.  The Veteran submitted a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)) for Dr. C.M. (and her medical practice) in February 2010 and records were not requested from this provider.  Medical records from Dr. C.M. (and her medical practice), however, were submitted by the Veteran and his representative on multiple occasions: December 2009 (including records from March 2004 to June 2009), January 2010 (including records from December 2009), June 2010 (including records from November 2004 and June 2010) and July 2012 (including records from June 2012).  As the Veteran and his representative have on separate occasions submitted medical records from Dr. C.M. (and her medical practice), remand is not required to obtain any additional records from this private provider.              

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c) (4) (2014).  In relation to the thrombomegaly claim, the Veteran was not provided with a VA examination.  Under 38 U.S.C.A. § 5103A(d) (West 2014), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As will be discussed further below, there is no competent evidence that the Veteran has had a diagnosis of thrombomegaly during the appeal period and therefore a VA examination or opinion is not warranted.    

In sum, VA has satisfied its duty to assist with respect to the Veteran's claim.

Legal Criteria 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014).  

Generally, in order to establish direct service connection, three elements must be established.  There must be medical, or in certain circumstances, lay evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Analysis 

The Board initially notes that thrombomegaly is not defined in Dorland's Illustrated Medical Dictionary (32nd ed. 2012) and may not be a valid medical condition.  On the December 2009 VA Form 21-526 (Veteran's Application for Compensation or Pension) and the accompanying cover page from the Veteran's representative, the condition of thyromegaly was listed, which is a valid medical condition.  See Dorland's Illustrated Medical Dictionary 1926 (32nd ed. 2012) (defining thyromegaly).  As discussed above, while the February 2010 duty to assist letter listed thyromegaly (as did subsequent letters from the RO to the Veteran prior to the December 2010 rating decision), in the December 2010 rating decision the RO denied entitlement to service connection for thrombomegaly, which was also listed on the June 2012 SOC (the Board parenthetically notes that a separate condition on appeal, thrombocytopenia, contains the prefix "thrombo" which may have inadvertently been used in place of "thryo" to result in thrombomegaly).  As such, the issue on appeal before the Board is entitlement to service connection for thrombomegaly.      

Based on review of the evidence, the Board concludes that entitlement to service connection for thrombomegaly is not warranted.  The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The medical evidence of record does not show a current diagnosis of thrombomegaly during the appeal period and without a current diagnosis of thrombomegaly, the Veteran's claim cannot succeed.  

In conclusion, the Board finds that without a current diagnosis of thrombomegaly, the criteria for entitlement to service connection for thrombomegaly have not been met and the Veteran's claim must be denied.  38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2014).


ORDER

The appeal for entitlement to service connection for leukemia is dismissed 

Entitlement to service connection for thrombomegaly is denied.  


REMAND

With respect to the Veteran's claim for entitlement to service connection for marrow hypoplasia, the Veteran has claimed this condition is due to in-service exposure to ionizing radiation.  Specifically, the Veteran claimed onsite participation in a test involving the atmospheric detonation of a nuclear device, namely Operation UPSHOT-KNOTHOLE.  See Veteran's February 2010 Radiation Risk Activity Information Sheet; 38 C.F.R. § 3.309(d)(3) (2014).  The Board notes that marrow hypoplasia is not listed as a disease specific to radiation-exposed Veterans under 38 C.F.R. § 3.309(d)(2) (2014) and is also not listed as a radiogenic disease under 38 C.F.R. § 3.311(b)(2) (2014).  38 C.F.R. § 3.311(b)(4) (2014), however, states that 

If a claim is based on a disease other than one of those listed in paragraph (b)(2) of this section, VA shall nevertheless consider the claim under the provisions of this section provided that the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.

The Veteran and his representative submitted evidence from private medical provider Dr. C.M. (and her medical practice) in December 2009 (including records from March 2004 to June 2009) and January 2010 (including records from December 2009) that included various statements linking the Veteran's marrow hypoplasia to radiation exposure.  As such, presumably pursuant to 38 C.F.R. § 3.311(b)(4) (2014), in June 2010 the RO requested from the Defense Threat Reduction Agency (DTRA) verification of the Veteran's participation in radiation-risk activity and a dose assessment (pursuant to 38 C.F.R. § 3.311(a) (2014)).  In September 2010, DTRA confirmed that the Veteran was a participant in Operation UPSHOT-KNOTHOLE and provided a dose assessment.  Also in September 2010, the Veteran's claim, pursuant to 38 C.F.R. § 3.311(b)(1) (2014), was then referred to the Director, Compensation and Pension Service (presumably a designee of the Under Secretary for Benefits).  In October 2010, the Director, Compensation and Pension Service, requested an advisory medical opinion pursuant to 38 C.F.R. § 3.311(c)(1) (2014) from the Under Secretary for Health, which was received in November 2010.  Subsequently in December 2010, the Director, Compensation and Pension Service, provided a negative opinion as to the connection between the Veteran's marrow hypoplasia and his in-service exposure to ionizing radiation.

The Veteran and his representative subsequently submitted additional private medical evidence, to include a June 2012 treatment note from Dr. C.M. (who the medical records reflect is a Medical Oncologist), which contained a positive opinion linking the Veteran's marrow hypoplasia to his in-service radiation exposure.  Specifically, Dr. C.M. stated, with respect to the Veteran's marrow hypoplasia, that "I feel this is from his radiation exposure many years ago during nuclear weapons testing in the Southwest.  I do not have the information on how much radiation he received or the nature of his exposure, but he has no other explanation for this marrow hypoplasia."  In light of the conflicting medical evidence of record, remand is required for a VA medical opinion that addresses whether it is at least as likely as not that the Veteran's marrow hypoplasia is related to his in-service exposure to ionizing radiation.    

With respect to the Veteran's claim for entitlement to service connection for a marrow disorder, to include pancytopenia, leukopenia and thrombocytopenia, the June 2012 private medical treatment note from Dr. C.M. included an impression of "[p]ersistent pancytopenia secondary to marrow aplasia."  As such, this raises this issue of whether the Veteran's marrow disorder, to include pancytopenia, leukopenia and thrombocytopenia, is secondary to the Veteran's marrow hypoplasia.  On remand, the VA medical opinion must also address this issue.    

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  Expedited handling is requested.)

1.  Obtain a VA medical opinion from a medical professional who is skilled in the diagnosis of radiogenic diseases.  If the medical professional determines that examination of the Veteran is necessary to provide a reliable opinion, such examination must be scheduled.  However, the Veteran must not be required to report for examination as a matter of course, if it is not found to be necessary.

The claims file, to include a copy of this remand, must be made available to the medical professional for review, and the opinion must reflect that such a review was accomplished.

The medical professional must provide an opinion addressing the following:

a.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's marrow hypoplasia is a result of in-service exposure to ionizing radiation.  

The medical professional must comment on the private medical records from Dr. C.M. (and her medical practice) that link the Veteran's marrow hypoplasia to radiation exposure.  Medical records from Dr. C.M. (and her medical practice) were submitted by the Veteran and his representative on multiple occasions: December 2009 (including records from March 2004 to June 2009), January 2010 (including records from December 2009), June 2010 (including records from November 2004 and June 2010) and July 2012 (including records from June 2012).  Specific attention is directed to the June 2012 treatment record containing a positive opinion, where Dr. C.M. stated, with respect to the Veteran's marrow hypoplasia, that "I feel this is from his radiation exposure many years ago during nuclear weapons testing in the Southwest.  I do not have the information on how much radiation he received or the nature of his exposure, but he has no other explanation for this marrow hypoplasia."  The medical records reflect that Dr. C.M. is a Medical Oncologist.  

The medical professional must also comment on any other potential etiologies, besides in-service exposure to ionizing radiation, for the Veteran's marrow hypoplasia.  

While review of the entire claims folder is required, attention is invited to the September 2010 dose assessment and scenario of participation provided by the Defense Threat Reduction Agency.  

b.  Whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's marrow disorder, to include pancytopenia, leukopenia and thrombocytopenia, is due to or caused by the Veteran's marrow hypoplasia.  

While review of the entire claims folder is required, attention is invited to the June 2012 private medical record from Dr. C.M., which included an impression of "[p]ersistent pancytopenia secondary to marrow aplasia."  

c.  Whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's marrow disorder, to include pancytopenia, leukopenia and thrombocytopenia, has been aggravated (i.e., increased in severity beyond the natural progress of the disorder) by the Veteran's marrow hypoplasia.  If aggravation is found, the medical professional must address the following medical issues: (1) the baseline manifestations of the Veteran's marrow disorder, to include pancytopenia, leukopenia and thrombocytopenia, found prior to aggravation; and (2) the increased manifestations which, in the medical professional's opinion, are proximately due to the Veteran's marrow hypoplasia.

The medical professional must provide a thorough rationale for his or her conclusion.  The medical professional is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the medical professional's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


